DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species X, FIG. 56 in the reply filed on 9/19/22 is acknowledged.  However, claims 7, and 19 reads on Species I (see, for example, FIG. 10 wherein the applicant shows an epoxy material 122).  Therefore, claims 7, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/19/22.  However, applicant is reminded that claims that are dependent on an allowable claim are subject to rejoinder.

Information Disclosure Statement
2.	The information disclosure statement filed 2/15/22 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 13 thru 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 12-16 of claim 13, the applicant states “includes conductive contacts at the first face of the microelectronic component, a fourth conductive contact of the microelectronic component is conductively coupled to a fifth conductive contact of the substrate at the face of the substrate, and a sixth conductive contact”; however, it is unclear whether the fourth conductive contact, fifth conductive contact, and sixth conductive are referring back to the conductive contacts stated in line 12.  Appropriate clarification and/or correction are required.
In claim 14, the applicant states “the cavity extends past surface insulation material”; however, it appears (see, for example, FIG. 56) that the cavity 120 is under the surface insulation material 104.  Appropriate clarification and/or correction are required.
Claim 16 recites the limitation "conductive contacts" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which conductive contacts (i.e. first, second, third, fourth, fifth, and sixth conductive contacts) the applicant is referring back to.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	In view of the 112 rejection above, claim(s) 1 thru 5, and 13 thru 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. US 2020/0035603 A1 in view of Orikasa et al. US 9,818,736 B1.  Rubin discloses (see, for example, FIG. 1) a microelectronic structure 100 comprising a substrate 110, cavity 118, bridge component 130, first face (i.e. top surface), second face (i.e. bottom surface), first interconnect material (i.e. balls on top of the bridge component 130), and second interconnect material 182.  Rubin does not clearly disclose the first interconnect material having a different material composition than the second interconnect material.  However, Orikasa discloses (see, for example, FIG. 1) a microelectronic structure 100 comprising a component 1C, first interconnect material 8, and second interconnect material 3.  The first interconnect material bonds chips 1C, and 1B together whereas the second interconnect material bonds chip 1C to a substrate 4.  In column 4, lines 13-15, Orikasa discloses the first interconnect material 8 (which is the same structure as the microbump 13 stated in column 4, lines 13-15) may be several materials such as Ag-Cu.  Ag-Cu has a melting point of 779-900 Celsius.  In column 3, line 36, Orikasa discloses the second interconnect material being a solder.  Solder has a melting point of 90-450 Celsius.  It would have been obvious to one of ordinary skill in the art to have the first interconnect material having a different material composition than the second interconnect material in order to improve the position accuracy between laminated semiconductor chips that are bonded to each other.
	Regarding claim 2, see, for example, column 4, line 20 wherein Orikasa also discloses solder.
	Regarding claim 3, see, for example, column 4, lines 13-15 wherein Orikasa discloses materials such as Ag-Cu and in column 3, line 36 wherein Orikasa discloses a solder.
	Regarding claims 4-5, see, for example, column 4, lines 13-15 wherein Orikasa discloses the first interconnect material 8 may be several materials such as Ag-Cu.  Ag-Cu has a melting point of 779-900 Celsius.  In column 3, line 36, Orikasa discloses the second interconnect material being a solder.  Solder has a melting point of 90-450 Celsius.  
	Regarding claim 13, see, for example, FIG. 1 wherein Rubin discloses a first conductive contact (i.e. top pad layer in layer 142), second conductive contact (i.e. bottom pad layer in layer 130), third conductive contact (i.e. bottom pad layer directly on substrate 110, and structure 114), microelectronic component 142, first face (i.e. bottom surface), second face (i.e. top surface), fourth conductive contact (i.e. pad in element 184), fifth conductive contact (i.e. pad on top substrate 110), sixth conductive contact (i.e. pad directly on top of bridge component 130), first interconnect material (i.e. ball between first conductive contact and sixth conductive contact), and second interconnect material (i.e. ball between second conductive contact and third conductive contact).
	Regarding claim 14, see, for example, FIG. 1 wherein Rubin discloses the cavity 118 extending past the surface insulation material 160.
	Regarding claim 15, Rubin in view of Orikasa does not clearly disclose the bridge component including a silicon material; however, it would have been obvious to one of ordinary art to use silicon in order to use a material that is strong and supportive of carrying traces, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claim 16, see, for example, FIG. 1 wherein Rubin discloses the pitch of the conductive contacts of the substrate (i.e. under the bridge component 130) being greater than the conductive contacts (i.e. above the bridge component) of the bridge component.  Further, Orikasa discloses the pitch being greater for the substrate 4 than the electronic component 1C.

7.	Claim(s) 6, 8, 12, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. US 2020/0035603 A1 in view of Orikasa et al. US 9,818,736 B1 as applied to claims 1-5, and 13-16 above, and further in view of Swaminathan et al. US 2019/0393121 A1.  Rubin discloses (see, for example, FIG. 1) a microelectronic structure 100 comprising an underfill material 160.  However, Rubin in view of Orikasa does not disclose the material being a polymer, but Swaminathan discloses (see, for example, FIG. 3, and paragraph [0072]) a microelectronic structure 300 comprising a polymer material 328.  It would have been obvious to one of ordinary skill in the art at the time of invention was made to use polymer in order to use a material with insulative properties to protect the interconnects, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claims 8, 12, and 20, see, for example, paragraph [0045] wherein Swaminathan discloses solder balls being made of Sn, Ag, Cu, and polymer.  It would have been obvious to one of ordinary skill in the art to have the conductive adhesive and interconnect material being made of polymer, and tin in order to have connection with strong bonding properties, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claim 17, Rubin in view of Orikasa does not clearly disclose a circuit board.  However, Swaminathan discloses (see, for example, FIG. 3) an electronic device comprising a circuit board.  It would have been obvious to one of ordinary skill in the art to have a circuit board in order to connect electronic structures to each other in an electronics device such as a computer, smartphone, etc.
	Regarding claim 18, see, for example, the rejection for claim 6 above.  
 
7.	Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. US 2020/0035603 A1 in view of Orikasa et al. US 9,818,736 B1 as applied to claims 1-5, and 13-16 above, and further in view of Greve et al. US 2016/0129530 A1.  Rubin in view of Orikasa does not disclose an intermetallic compound, and a transient liquid phase sintering material.  However, Greve discloses (see, for example, paragraph [0057]) a microelectronic structure comprising intermetallic compound, and transient liquid phase sintering material.  It would have been obvious to one of ordinary skill in the art at the time of invention was made to use an intermetallic compound, and a transient liquid phase sintering material in order to use a material with reliable interconnection and superior strength, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

7.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. US 2020/0035603 A1 in view of Orikasa et al. US 9,818,736 B1 in view of Greve et al. US 2016/0129530 A1 as applied to claims 9, and 11 above, and further in view of Gruber et al. US 2014/0065771 A1.  Rubin in view of Orikasa in view of Greve does not disclose the IMC including high-temperature solder particles and low-temperature solder particles.  However, Greve discloses (see, for example, FIG. 2A) a microelectronic structure comprising high-temperature solder particles and low-temperature solder particles.  It would have been obvious to one of ordinary skill in the art at the time of invention was made to use high-temperature solder particles and low-temperature solder particles in order to reduce stress, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
November 28, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815